Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application filed on April 18, 2019 in which claims 1-30 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-30, claim an object avoidance system and method, the method comprises steps of (e.g. claim 1)  “receiving, by a number of processors, time-referenced position and state data for vehicles …”;  “receiving, by number of processors, terrain and obstacle data …“; “calculating, by a number of processor…”; “… … “; and “routing the control vehicle, by a number of processors, accordance to one of the path  ...” are directed towards certain methods of an idea of itself; mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claims cite steps of receiving, calculating, processors, routing which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors, control vehicle, computer, and storage are generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites:
“receiving …including a control vehicle …” is unclear.  The claim fails to define where is “a control vehicle” located?
“by a number of processors” appeared on every step of the claim which is unclear whether every processor performs a different step function?
What is a relationship between vehicles and a control vehicle?
Claims 11 & 21 have same issue above.
Claims 2-10, 12-20 & 21-30 depend upon the rejected claims above.
Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski (20090125221) in view of Muller (6710723).
With regard to claims 1, 11 & 21, Estkowski discloses an object avoidance system, comprising: a control vehicle; a computer connected to the control vehicle, the computer comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system (a manager system for controlling aircrafts for avoidance objects, includes a routing processors 410 for controlling aircrafts, see Fig.4, [0036]-[0054]), wherein the number of processors execute the program instructions to: 
receive time-referenced position and state data for vehicles, within a specified time-space zone, wherein the vehicles have initial positions within the specified time-space zone (input data 402, see at least [0037]+); 
receive obstacle data for a spatial zone of interest, wherein a portion of the spatial zone of interest overlaps with a portion of the specified time-space zone (a 4D-VPR 502 represents potential conflicts in the form of trajectory windows 516, linking times, see at least [0060]-[0062]);
calculate a probabilistic trajectory window for each vehicle within the specified time-space zone (trajectory window 108 for each aircraft, see at least [0024]-[0025]+ & [0032]+); 
calculate spatial buffer zones around terrain and obstacles in the spatial zone of interest according 41Docket No. 18-4317-US-NP to obstacle data uncertainty and resolution (see at least [0033]-[0034]+); 

route the control vehicle according to one of the paths (generate and output a guide route for the aircraft, see at least [0072]+).  
Estkowski is silence about receiving terrain data for a spatial zone of interest, and calculating spatial buffer zones around terrain.
Muller discloses a terrain awareness system (see the abstract).  The system receives terrain data for a spatial zone of interest (see at least 6:10-67+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Estkowski by including using terrain data for calculating new planned paths for unmanned vehicles as taught by Muller in order to avoid collisions.

With regard to claims, 2, 12 & 22, Estkowski teaches that the homotopically distinct paths are calculated according to maneuver capabilities and constraints of the control vehicle (se at least [0071]+).  

With regard to claims, 3, 13 & 23, Estkowski teaches that the processors further execute program instructions to: calculate a number of new homotopically distinct paths in response to either changes in position and state data of other vehicles or changes in 

With regard to claims, 4, 14 & 24, Muller teaches the terrain and obstacle data are represented in a triangulated format (see at least 11:30-60+).
.  
With regard to claims, 5, 15 & 25, Muller teaches that the terrain and obstacle data comprise elevation data at regularly- spaced grid points (see at least 16:10-65+).  

With regard to claims, 6, 16 & 26, Estkowski teaches that a display system configured to display the homotopically distinct paths on a four-dimensional virtual predictive radar (4D-VPR) (see at least [0069]+).  

With regard to claims, 7, 17 & 27, Estkowski teaches that the 4D-VPR indicates intersections of vehicles, terrain, and obstacles on time rings (see at least [0068]-[0069]+).  

With regard to claims, 8, 18 & 28, Estkowski teaches that the processors further execute program instructions to: generate a space partition; and map a maneuver manifold for the control vehicle into the space partition (see at least [0055]-[0065]+).  



With regard to claims, 10, 20 & 30, Muller teaches that at least one of an onboard terrain and obstacle database or an offboard server in communication with the processors (see at least 4:60-5:25+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klinger (20170229029) discloses unmanned vehicles system for correcting trajectory the vehicles.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662